DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12 August 2021 have been fully considered but they are not persuasive.
i.	Applicant argues the failure of cited prior art to disclose the claimed consistent and gradual decrease in density of pixels from a periphery of the sensor area toward a center of the sensor area.
i.a.	The Office respectfully disagrees.  Please consider following.
Figure 2 of the instant application shows sensor area (SA) extending in both left and right directions (relative to the orientation of the figure) beyond edges of the sensor assembly (700).  An “...outer periphery...” is understood to correspond to the boundary formed by illustrated edges of SA, extending – at least with respect to the relative device component positioning captured in the figure – to a portion of the display panel (100) wherein transparent areas (T) are not yet shown introduced, and a pixel (P/SP) density is not yet shown to be decreasing.  
First, what aspect of such a boundary captured in the claims, is intended to change when modifying “...outer periphery...” to instead recite “...periphery...”?  This is not clear, at least in light of “...periphery...” on its own (i.e. not modified with “...outer...”) not used in the disclosure of the instant application.

For simplicity sake, in light of the claim amendment, at least with respect to Figure 4A, the region wherein pixels are omitted (Comprising optically transmitting areas formed at 402, 404, 406; designated in on page 7 of the remarks in Applicant’s annotated Figure 4A as “...Sensor region...”) will be interpreted to comprise the mentioned single, low pixel density [0059].  The adjacent region absent any such pixel omissions (outside of “...Sensor region...”) will be interpreted to comprise a single, high pixel density.
i.b.	[0117] of Yeke describes a pixel density transition region being formed between regions having high and low pixel densities.  Yeke makes no explicit mention of the relative value of pixel density in said region.  However, Yeke’s naming convention strongly implies the use of at least one intermediate value, serving the function to “...transition...” between values of high and low densities, which may include a pixel density not lower than low pixel density, and not higher than high pixel density.


Yeke is considered to provide an analogous teaching of the decrease being “...gradual...” as claimed, at least by virtue of the presence of the pixel density transition region, which itself is interpreted to comprise an intermediate value of pixel density.  The instant application does not designate a threshold number of values pixel density must occupy to fulfil this “...gradual...” characteristic.  Accordingly, if a decrease between two values were considered abrupt, the presence of at least one third, intermediate (i.e. transition) value is considered to shift the decrease from abrupt to gradual.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


For the sake of compact prosecution, the recitation of “...periphery...” will instead continue to be interpreted as “...outer periphery...” as was recited prior to the current amendment of the claims.
ii.	Claims 2, 3, 6, 8, 11 – 13 recite language producing the same above matter of indefiniteness, and are rejected on similar grounds.
iii.	Claims 4, 5, 7, 9 and 10 ultimately depend from a claim reciting the above mentioned indefinite language, inherit the resulting deficiency and are rejected on similar grounds.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Yeke).

Regarding claim 8, Yeke discloses a display device [0001], comprising: 
a panel (Comprising 304 of Figure 3) including a pixel array having a plurality of pixels (Comprising P.sub.1, P.sub.2); 
a sensor (Comprising 306) mounted on the panel (304), the pixel array (Comprising P.sub.1, P.sub.2) having a sensor area (Comprising 308) overlapping the sensor (306), wherein 
a density of the pixels (Comprising P.sub.1, P.sub.2) decreases from a periphery of the sensor area toward a center of the sensor area ([0111]: Pixel density positioned above optical imaging array and aperture lower than pixel density outside of and adjacent to the aperture).
It may be argued that Yeke does not describe the decrease in pixel density, using language synonymous with both consistent and gradual, as claimed.  However, please consider the following.
With respect to Figure 6A of Yeke, reference numerals 604 and 606 respectively describe regions having high and low pixel density, with said low pixel density region (Decreased pixel density exemplified in Figures 4A – 4C with omitted pixel regions’ reference to even numerals among 402 – 414) being aligned with an imaging aperture [0125]1.  Use of “...high...” and “...low...” as descriptive of pixel density in each among the regions, appears to treat said pixel density as a binary parameter occupying one of two states.  

Figure 2 of the instant application illustrates the sensor area (SA) itself corresponding to a “...periphery...” [0041] from which the number of pixels decreases [0040], as at least comprising portions extending in a direction traversed by the shown transparent areas “...T...” beyond illustrated edges of the sensor (700).  This is to say that the measure of pixel density that is both “...consistently and gradually...” decreasing begins with respect to a portion of the panel/pixel array not overlapping with the sensor, extending in a direction toward the middle of the sensor (emphasis added).
Mapping comparable device portions of Yeke (e.g. Figure 3) to the instant application, requires that pixel density corresponding to an equivalent “...periphery...” be considered in an area of the display stack (304) extending in left and right directions (relative to orientation of the figure) beyond – and not overlapping with – equivalent left and right edges of the optical imaging array (306).  Such a portion is interpreted to correspond to Yeke’s high pixel density region (Portion of pixels not overlapping with optical imaging array 306, 
It is argued here that a level of skill greater than that of an artisan is not required, to discern that Yeke’s teaching of the three aforementioned regions’ respective high, transition and low pixel densities, in a direction from the periphery of the optical imaging array toward the center of the optical imaging array, reads fairly on a consistent and gradual decrease in pixel density, from a periphery of the sensor area toward a center of the sensor area, as claimed.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention that Yeke reads fairly on the device being provided wherein the decrease in pixel density, occurring in a direction from the periphery of the sensor area toward the center of the sensor area, is both consistent and gradual, as claimed, in view of the reasoning above.

2), the sensor (Comprising 2163) located between the rear case (220) and the panel (Comprising 2044).

Regarding claim 10, Yeke discloses the display device of claim 8.  Yeke discloses the device wherein the sensor includes at least one of an infrared sensor or an illumination sensor [0135].

Regarding claim 12, Yeke discloses the display device of claim 8.  
Yeke does not expressly state the device being provided wherein the density of the pixels consistently and gradually decreases in a radial direction from the periphery of the sensor area toward the center of the sensor area.  
However, Yeke discloses an example of the low pixel density region, formed from pixel omissions (Figures 4A: 402...414 [evens]) taking concentric shapes [0117].  The language “...concentric...” conveys nested geometry sharing a central point5.  The “...pixel density transition region...” mentioned in [0117], by virtue of being formed between high and low pixel density regions, is interpreted to be formed concentrically with respect to the low pixel density region. 


It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention that Yeke provides an indirect teaching of the device being provided wherein the density of the pixels consistently and gradually decreases in a radial direction from the periphery of the sensor area toward the center of the sensor area, as claimed, in view of the reasoning above.  

ii.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yeke, as applied to claim 8 above, and further in view of Cho et al. (2018/0165533; hereinafter Cho).

Regarding claim 11, Yeke discloses the display device of claim 8.  
Yeke does not explicitly discloses the device further comprising: a panel driver configured to drive the panel; and a timing controller configured to control the panel driver, wherein the timing controller is configured to correct a luminance of image data of the pixels arranged in the sensor area of the pixel array to increase from the periphery toward the center of the sensor area.
In the same field of endeavor, Cho discloses a device with biometric sensor [0002] and processor (430 of Figure 4) controlling the display driver (450) coupled to and controlling the display (440; [0100]), with the display driver accordingly correcting for luminance 
Yeke teaches a pixel region having low density (Figure 3: Corresponding to g.sub.i) in the area (308) of the sensor (306), a high density outside of said area [0111], and a transition region between the regions of low and high density [0117].  It is argued that a central region (e.g. 412 of Figure 4B) having largest number of sub/pixels omitted [0075], by generating a greatest luminance deviation, will necessitate a largest luminance compensation. 
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Yeke to be modified with the device further comprising: a panel driver configured to drive the panel; and a timing controller configured to control the panel driver, wherein the timing controller is configured to correct a luminance of image data of the pixels arranged in the sensor area of the pixel array to increase from the outer periphery toward the center of the sensor area in view of the teaching of Cho to preserve larger sizing of the display screen.


Cho in view of Yeke.

Regarding claim 1, Cho discloses a full-screen display device ([0105]: Forming sensor in display/screen region), comprising: 
a panel (262 of Figure 2; Comprising L1, L2 of Figure 10) including a pixel array in which a plurality of pixels is arranged [0122]; and 
a sensor (240 of Figure 2; 1020 of Figure 10) overlapping the pixel array (Within L1, L2, comprising 1001 and 1002; [0139]) and mounted on the panel (Comprising L1, L2), wherein 
the pixel array includes a sensor area overlapping the sensor (Example of 531 in Figure 5, formed in first region of pixels [0010], as 1020 under L1 and L2 in Figure 10), and wherein 
the pixels are arranged in the sensor area of the pixel array (701 in Figure 7A) such that a number of the pixels decreases ([0125]: Spacing distance d1 defining intervals between 701 being larger than spacing distance d2 defining intervals between 702, indicating smaller number of 701 occupying comparably sized area), and 
an area of transparent areas, in which the pixels are removed, increases ([0125]: Larger distance d1 – than d2 – defining larger area between 701, by which higher transmittance is produced).
Cho does not provide an outright statement of the device wherein the number of the pixels decreases from a periphery toward a center of the sensor area, and an area of transparent areas, in which the pixels are removed, increases.

It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for device of Cho to be modified wherein the number of the pixels decreases from a periphery toward a center of the sensor area, and an area of transparent areas, in which the pixels are removed, increases in view of the teaching of Yeke to improve through-display imaging without losing display contrast.
It may be argued that Yeke does not describe the (a) decrease in pixel density, and (b) increase in area of transparent areas in which pixels are removed, using language synonymous with both consistent and gradual, as claimed.  However, please consider the following.

6.  Use of “...high...” and “...low...” as descriptive of pixel density in each among the regions, appears to treat said pixel density as a binary parameter occupying one of two states.  
Yeke’s description in [0117] of a “...pixel density transition region...” between high and low pixel density regions, is interpreted to describe a region itself establishing a boundary between high and low pixel density regions.  To be clear, Yeke does not explicitly comment on the nature of the pixel density, within the pixel density transition region.  However, in light of said region itself being formed between regions of high and low pixel density, and referred to as a region of “...pixel density transition...” it is strongly implied that the pixel density in such a region is quantified to “...transition...” between high and low values of pixel density, with a measure of pixel density therein being higher than the aforementioned low pixel density, and lower than the aforementioned high pixel density.  
Figure 2 of the instant application illustrates the sensor area (SA) itself corresponding to a “...periphery...” [0041] from which the number of pixels decreases [0040], as at least comprising portions extending in a direction traversed by the shown transparent areas “...T...” beyond illustrated edges of the sensor (700).  This is to say that the measure of pixel density that is both “...consistently and gradually...” decreasing begins with respect not overlapping with the sensor, extending in a direction toward the middle of the sensor (emphasis added).
Mapping comparable device portions of Yeke (e.g. Figure 3) to the instant application, requires that pixel density corresponding to an equivalent “...periphery...” be considered in an area of the display stack (304) extending in left and right directions (relative to orientation of the figure) beyond – and not overlapping with – equivalent left and right edges of the optical imaging array (306).  Such a portion is interpreted to correspond to Yeke’s high pixel density region (Portion of pixels not overlapping with optical imaging array 306, outside – to left and right – of those having shown pitch g.sub.i).  The measure of pixel density overlapping the center of the optical imaging array (306) corresponds to those with pitch g.sub.i.  Modification of Figure 3 in view of [0117] of Yeke, inserting a “...pixel density transition region...” between portions of high and low density, communicates pixel density occupying at least three values – high, low and at least one value between high and low.  The at least third value of pixel density removes the otherwise binary state of pixel density.  The instant application specifies no number of values that pixel density must occupy, for its decrease to be both consistent and gradual.  
Due to the inverse relationship between pixel density and optical transmittance resulting from an omission of pixels, the above described analogous teaching by Yeke of a consistent and gradual decrease in pixel density toward a center of the pixel area, results in a corresponding consistent and gradual increase in area of transparent areas.
It is argued here that a level of skill greater than that of an artisan is not required, to discern that Yeke’s teaching of the three aforementioned regions’ respective high, transition and low pixel densities, in a direction from the periphery of the optical imaging array toward the 
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention that Yeke reads fairly on the device being provided wherein the (a) decrease in pixel density, and (b) increase in area of transparent areas in which pixels are removed, are consistent and gradual, as claimed, in view of the reasoning above.

Regarding claim 13, Cho in view of Yeke discloses the display of claim 1.  
Cho does not expressly state the display being provided wherein the number of pixels consistently and gradually decreases in a radial direction from the periphery toward the center of the sensor area.
However, Yeke discloses an example of the low pixel density region, formed from pixel omissions (Figures 4A: 402...414 [evens]) taking concentric shapes [0117].  The language “...concentric...” conveys nested geometry sharing a central point7.  The “...pixel density transition region...” mentioned in [0117], by virtue of being formed between high and low pixel density regions, is interpreted to be formed concentrically with respect to the low pixel density region. 
Establishing a center of the low pixel density region as a central point shared with the pixel density transition region, outside of which lies the high pixel density region, is interpreted to provide a teaching analogous to the claimed consistent and gradual decrease in pixel density, occurring in the radial direction.


iv.	Claims 2 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Yeke as applied to claim 1 above, and further in view of Chung et al. (2008/0068324; hereinafter Chung; this combination of references hereinafter referred to as CYC).

Regarding claim 2, Cho in view of Yeke discloses the full-screen display device of claim 1.  
Cho does not explicitly disclose the device wherein a plurality of gradation pixel patterns in which the number of the pixels gradually decreases in units of masks corresponding in number to the number of the pixels is arranged in the sensor area of the pixel array from the periphery toward the center thereof.
In the same field of endeavor, Chung generates compensation data [0003] for each among defect pixels (10 of Figure 10) using a dither pattern (Pw of Figure 15B) to increase brightness by a factor of             
                ±
                 
                k
                ×
                ∆
                L
                m
            
         [0103], the aforementioned dither pattern considered analogous to the claimed mask(s).  This is a measure of optimizing data in the generation of compensation values [0003], wherein Chung’s defect pixels are treated similarly to Cho’s deleted pixels [0132] and Yeke’s omitted pixels [0075].



Regarding claim 3, CYC discloses the full-screen display device of claim 2.  Cho discloses the device further comprising a panel driver (450 of Figure 4) configured to drive the panel (Of 440) and a timing controller (430) configured to control the panel driver [0100], wherein the timing controller corrects luminance of image data of the pixels arranged in the sensor area of the pixel array [0163].
Cho does not make an outright statement of the device being provided wherein corrected luminance of image data increases from the outer periphery toward the center of the sensor area.
However, Yeke’s through display imaging [0001] establishes pixel regions having low density (Figure 3: Corresponding to g.sub.i) in the area (308) of the sensor (306), a high density outside of said area [0111], and a transition region between the regions of low and high density [0117].  The high density and transition regions are interpreted to occupy a region at an outer periphery, relative to the region of low density.  This is a measure taken to promote through-display imaging [0001] without an unfavorable loss of contrast [0002].

Broadest reasonable interpretation of one having ordinary skill in the art would discern the following teaching to naturally extend from the at least the above passages of the cited prior art: the magnitude of Cho’s luminance deviation and corresponding compensation, would be greatest in Yeke’s most sparsely distributed collection of pixels located central to an underlying sensor.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Cho to be modified as being provided wherein corrected luminance of image data increases from the outer periphery toward the center of the sensor area in view of the teaching of Yeke to promote through-display imaging without losing display contrast.

Regarding claim 4, CYC discloses the full-screen display device of claim 3.  Cho discloses the device wherein the timing controller: calculates a luminance reduction amount ([0163]: Luminance deviation) of each of the plurality of gradation pixel patterns ([0163]: Pixels’ corresponding gradation) in the sensor area (First region [0121] in Figure 7A corresponding to display region of the sensor [0115]), and boosts and compensates for the luminance of the image of the pixels [0120] belonging to each gradation pixel pattern ([0163]: Pixels’ corresponding gradation) based on the calculated luminance reduction amount ([0164]: Weighting of data commensurate with luminance deviation).

However, Chung’s compensation data [0003] for defect pixels (10 of Figure 10) with a dither pattern (Pw of Figure 15B) increases brightness by a factor of             
                ±
                 
                k
                ×
                ∆
                L
                m
            
         [0103].  The three examples in Figure 15B show said factor being multiplied by one, two or three, in keeping with the dither pattern’s indicated number of pixels to be compensated.  This indicated number of pixels is considered akin to the claimed units of the mask.  This is a measure of optimizing data in the generation of compensation values [0003]
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Cho to be modified wherein luminance reduction amount is calculated in units of masks in view of the teaching of Chung to optimize data in the generation of compensation values.

Regarding claim 5, CYC discloses the full-screen display device of claim 2.  
Cho does not provide an outright statement of the device being provided wherein an order of the transparent areas in each of the plurality of gradation pixel patterns in which the number of the pixels gradually decreases is determined according to a mask pattern.
However, Chung’s compensation data [0003] is administered to pixel locations specified within the dither pattern [0103].  Defect pixels (e.g. 10 of Figure 10) necessitating brightness correction [0045] are treated comparable to Cho’s luminance deviation resulting from a difference in structure among pixel regions [0163], with structural differences taking the form of pixels having been deleted [0132].  This is a measure of optimizing data in the generation of compensation values [0003]. 

It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Cho to be modified wherein an order of the transparent areas in each of the plurality of gradation pixel patterns in which the number of the pixels gradually decreases is determined according to a mask pattern in view of the teaching of Chung to optimize data when generating compensation values.

Regarding claim 6, CYC discloses the full-screen display device of claim 2.  
Cho does not make an outright statement of the device being provided wherein a size of a mask corresponding to each gradation pixel pattern is determined according to a total number of gradation steps in which the number of the pixels gradually decreases from the periphery toward the center of the sensor area.
However, Chung’s compensation data [0003] applied to defect pixels (e.g. 10 of Figure 10) takes the form of dither pattern(s) (Figure 15C) comprising a number “...J...” of sub-dither patterns determined by the number of distinct compensation values applied to the pattern of pixels [0112].  This is a measure of optimizing data in the generation of compensation values [0003].


It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for the device of Cho to be modified wherein a size of a mask corresponding to each gradation pixel pattern is determined according to a total number of gradation steps in which the number of the pixels gradually decreases from the outer periphery toward the center of the sensor area in view of the teaching of Chung to optimize data while generating compensation values.

Regarding claim 7, CYC discloses the full-screen display device of claim 6.  Cho discloses the device wherein the transparent areas are sequentially arranged at odd-numbered pixel positions and the transparent areas are sequentially arranged at even-numbered pixel positions, in the plurality of gradation pixel patterns (Figure 7A: Along direction indicated with 711, at least one row of pixels in 7B is omitted; the remaining transmitting space [0125] between pixels 701, corresponds to even and odd pixel positions comparable to those present only in Figure 7B).


Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AM/

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Imaging aperture identified as region referenced with numerals 212 in Figure 2A, 308 in Figure 3
        2 Similarly shown, but unnumbered in Figure 3.
        3 See above footnote.
        4 Analogous to 304 in Figure 3.
        5 e.g. smaller circle inside of larger circle, with smaller and larger circle sharing a central point.
        6 Imaging aperture identified as region referenced with numerals 212 in Figure 2A, 308 in Figure 3
        7 e.g. smaller circle inside of larger circle, with smaller and larger circle sharing a central point.